Exhibit 10.1

SECOND AMENDMENT TO STOCK PURCHASE AGREEMENT

This Second Amendment to Stock Purchase Agreement (“Second Amendment”) is made
and entered into as of May 31, 2012, by and among Coinstar, Inc., a Delaware
corporation (“Coinstar”), CUHL Holdings Inc., a Washington corporation (“CUHL”)
(Coinstar and CUHL, each, a “Seller,” and collectively, the “Sellers”) and Sigue
Corporation, a Delaware corporation (“Buyer”).

RECITALS

A. Reference is hereby made to the Stock Purchase Agreement dated as of
August 23, 2010 by and among Coinstar E-Payment Services Inc., a Kansas
corporation (“CEPSI”), Coinstar UK Holdings Limited, a company incorporated in
England and Wales (Company registration number 05815578) (“UK Holdings”),
Sellers and Buyer (the “Original Agreement”), as modified by the Agreement
Regarding Extension of Time and Placement of Representative dated as of
October 15, 2010 by and among CEPSI, UK Holdings, Sellers and Buyer (the
“Extension Agreement”) and amended by the First Amendment to Stock Purchase
Agreement dated as of May 31, 2011 by and among CEPSI, UK Holdings, Sellers and
Buyer (the “First Amendment”) and modified by the Side Letter dated as of
June 8, 2011 by and among Sellers and Buyer (the “Side Letter” and together with
the Original Agreement, the Extension Agreement and the First Amendment, the
“Agreement”). Capitalized terms used herein have the meanings given to them in
the Agreement, except as otherwise defined in this Second Amendment or as the
context otherwise requires.

B. Section 6.3 of the Agreement permits Buyer and Sellers to amend the Agreement
in writing at any time.

C. The purpose of this Second Amendment is to set forth the terms and conditions
upon which the parties will amend the terms of the Agreement.

NOW, THEREFORE, in accordance with the Agreement, the parties hereto agree as
follows:

 

1. AMENDMENT; DEFINITIONS

The Agreement is amended as set forth herein. Except as specifically provided
for in this Second Amendment, all of the terms and conditions of the Agreement
and each of the other documents related to the Agreement shall remain unchanged
and in full force and effect. Hereinafter, any reference to the Agreement shall
mean the Agreement, as amended hereby.

 

1



--------------------------------------------------------------------------------

2. AMENDMENT OF SECTION 4.9

2.1 Section 4.9(a) is hereby deleted in its entirety and replaced with the
following:

“Neither Buyer nor its Subsidiaries nor any Affiliate thereof shall, as a result
of the transactions contemplated by this Agreement, acquire any rights, title or
interest in or to the Seller Retained Names. In addition, Buyer will not use or
employ in any manner, and will cause its Subsidiaries and Affiliates not to use
or employ in any manner, the Seller Retained Names except as such Seller
Retained Names are both (i) being used by Buyer, its Subsidiaries or Affiliates
as of May 31, 2012, and (ii) permitted to be used by Buyer, its Subsidiaries or
Affiliates pursuant to the terms of the Trademark License Agreement dated
June 9, 2011, as amended May 31, 2012, between Coinstar and Buyer. For purposes
of this Agreement, “Seller Retained Names” means “CUHL,” “Coinstar” and any
variation thereof, including but not limited to “Coinstar Money Transfer” and
any variation thereof.”

2.2 Section 4.9(b) is hereby deleted in its entirety and replaced with the
following:

“Buyer will remove the Seller Retained Names from all assets, properties and all
other items related to the Money Transfer Business as conducted by the Companies
and the Company Subsidiaries as soon as practicable after the Closing Date, but
in any event not later than December 31, 2012. Buyer may not publicly use, and
will cause its Subsidiaries and Affiliates not to publicly use, any business
records without first removing or obliterating all portrayals or references to
any of the Seller Retained Names contained in such records.”

 

3. COUNTERPARTS

This Second Amendment may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed and delivered shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. To expedite the process of entering into this Second
Amendment, the parties acknowledge that Transmitted Copies of this Second
Amendment will be equivalent to original documents until such time as original
documents are completely executed and delivered.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CUHL, Coinstar and Buyer have caused this Second Amendment
to be duly executed as of the date first written above.

 

CUHL: CUHL HOLDINGS INC.

By:

 

/s/ PAUL D. DAVIS

Name:

  Paul D. Davis

Title:

  President COINSTAR: COINSTAR, INC.

By:

 

/s/ PAUL D. DAVIS

Name:

  Paul D. Davis

Title:

  Chief Executive Officer BUYER: SIGUE CORPORATION

By:

 

/s/ GUILLERMO DE LA VINA

Name:

  Guillermo de la Vina

Title:

  Chief Executive Officer and Chairman of the Board

By:

 

/s/ ALFREDO DE LA VINA

Name:

  Alfredo de la Vina

Title:

  Secretary and Treasurer

By:

 

/s/ LEANDRO MIGUEL

Name:

  Leandro Miguel

Title:

  President

 

3